DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
Claims 1-18, 20-21, 28 are pending. The amendment filed on 10/15/2021 has been entered. Claims 18, 20-21 are withdrawn. Claims 1-17, 28 are under consideration.
Priority
This application is a 35 U.S.C. § 371 National Phase Entry Application of International Application No. PCT/US2G16/048671, filed August 25, 2016, which designates the U.S., and claims the benefit of United States Provisional Application No. 62/210,683, filed August 27, 2015.
Declaration under 37 CFR 1.30 (a)
The declaration under 37 CFR 1.30 (a) by Dr. Xuan Guan filed on 10/14/2021 has been considered and the art of record by Guan (Thesis. Modeling Heart Disease of Patients with Muscular Dystrophy using Induced Pluripotent Stem Cells, 1 -176, August, 2015, published on line August 25, 2015) does not qualify a prior art is persuasive.
Withdrawn/Claim Rejections - 35 USC § 112/Necessitated by Amendment
Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, are withdrawn in view of amendments to base claims 1 and 8 to recite derived by targeted mutagenesis of the dystrophin locus in a normal iPSC line bearing a normal karyotype”.
Withdrawn/Claim Rejections - 35 USC §102/Necessitated by Amendment
Claims 1-4, 8-11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guan (Thesis. Modeling Heart Disease of Patients with Muscular Dystrophy using Induced Pluripotent Stem Cells, 1 -176, August, 2015, published on line August 25, 2015) are withdrawn in view of amendments to base claims 1 and 8 to recite derived by targeted mutagenesis of the dystrophin locus in a normal iPSC line bearing a normal karyotype”.
Withdrawn/Claim Rejections - 35 USC §103/Necessitated by Amendment
(Claims 1,5-8,10-11,15-17 rejected under 35 U.S.C. 103 as being unpatentable over Guan (Stem Cell Research. 12:487-480, 2014, published on line December 13, 2013) in view of Lin (Disease Models & Mechanisms, 8: 457-488, 2015, May 1,2015), Jang (Experimental and Molecular Medicine, 44(3): 202-213, 2012) are withdrawn in view of amendments to base claims 1 and 8 to recite derived by targeted mutagenesis of the dystrophin locus in a normal iPSC line bearing a normal karyotype”.
Claims 1,2-3,12-14 rejected Guan (Stem Cell Research, 12:467-480, 2014, published on line December 13, 2013} in view of Lin (Disease Models & Mechanisms, 8: 457- 488, 2015, May 1,2015), Jang (Experimental and Molecular Medicine, 44(3): 202-213, 2012) and further in view of Dutta (J Physiol, (559(3): 799-822, 2004, IDS) are withdrawn in view of amendments to base claims 1 and 8 to recite derived by targeted mutagenesis of the dystrophin locus in a normal iPSC line bearing a normal karyotype”.
Withdrawn/Claim Rejections - 35 USC § 112//Necessitated by Amendment
Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph is withdrawn in view of amendments to base claims 1 and 8 to recite derived by targeted mutagenesis of the dystrophin locus in a normal iPSC line bearing a normal karyotype”.
Therefore, new rejections are set forth below.
New/Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, are rejected under 35 U.S.C. 103 as being unpatentable over Guan (Stem Cell Research, 12:467-480, 2014, published on line December 13, 2013) in view of Araki (BBRC, 238(2): 492-497, 1997), Lin, (Disease Models and Mechanisms, 8: 457-488, May 1, 2015, previously cited).
Regarding claim 1, Guan teaches dystrophin-deficient cardiomyocytes derive from urine-derived iPSC generated from healthy volunteers and a DMD patient were differentiated into beating cardiomyocytes using a series of small molecules in monolayer culture (abstract). In cardiomyocytes derived from hES H9 and normal urine stem cells (USC) iPSC, dystrophin expression was localized to the plasma membrane. In contrast, no dystrophin expression was detected in DMD iPSC cardiomyocytes and  support that DMD cardiomyocytes maintained their dystrophin-deficient phenotype (p 8, 3rd paragraph).Thus, Guan teaches iPSCs-CM derived from normal  iPSCs and iPSC-CM derived from DMD patient that maintain their dystrophin deficiency while the iPSC-CM dystrophin localized in the plasma membrane. Regarding claim 5, Guan teaches  human cardiomyocytes derived from human iPSCs (abstract)
Guan does not teach dystrophin knock out iPSC line derived by targeted mutagenesis of the dystrophin locus in a normal iPSC line bearing a normal karyotype.
However, before the instant effective filing date of the instant invention, Araki teaches the generation of mutant dystrophin mouse by gene targeted disruption of exon 52 in the mouse dystrophin gene (mdx52) using the CCE embryonic stem(ES) cell line resulted in the absence of dystrophin gene and also of Dp140 and Dp269, shorter dystrophin isoforms (abstract, p 2 1st column 2nd paragraph).). Exon 52 of the dystrophin gene was disrupted because the deletion of this exon is known to result in DMD phenotype in human (abstract). No pathological changes were observed in the heart of the dystrophin mutant mouse even though dystrophin was negative in these tissues (p 3, 2nd column 1st paragraph). 
Guan taken with Araki do not teach contacting the cardiomyocyte population with the agent, and determining an effect of the agent on membrane barrier function in the cardiomyocyte population.
However, before the instant effective filing date of the instant invention, Lin teaches cardiomyocytes derived from DMD patient-specific induced pluripotent stem cells (iPSCs) exhibited dystrophin deficiency, as well as membrane rupture and increased levels of cytosolic Ca2+, mitochondria damage, caspase-3 (CASP3) activation and cell apoptosis (p 458 1st column under translational impact box). When DMD iPSC-CMs treated with the membrane sealant Poloxamer 188, it significantly decreased the resting cytosolic Ca+ level, repressed caspase-3 (CASP3) activation and consequently suppressed apoptosis in DMD IPSC-CMs (abstract, p 458 1st column under translational impact box). Lin teaches this in vitro system also benefit the future preclinical testing of novel therapeutic compounds for dilated cardiomyopathy in DMD (p 458 p 458 1st column under translational impact box; 1st column 1st paragraph).
Accordingly it would have been obvious to a person of ordinary skill in the art to modify the urine-derived iPSC generated from healthy volunteers (wild type dystrophin) and a DMD patient (mutant dystrophin) were differentiated into beating cardiomyocytes as disclosed by Guan by using iPSCs derived from the mdx52 mutant mouse having gene targeted disruption of exon 52 exhibiting no pathological changes in the heart even though dystrophin was negative in the heart the mouse, thus the mdx52 mutant mouse implicitly has normal karyotype in order to differentiate into cardiomyocytes as disclosed by Araki and contact the cardiomyocytes with the membrane sealant Poloxamer 188, to determine dystrophin expression was localized to the plasma membrane for this in vitro system also benefit the future preclinical testing of novel therapeutic compounds for dilated cardiomyopathy in DMD.
One would have been motivated to use the mdx52 mutant mouse to derive iPSCs to receive the expected benefit of exon 52 of the dystrophin gene disrupted deletion of this exon is known to result in DMD phenotype in human.  One would have been motivated to use the DMD iPSC-CMs treated with the membrane sealant Poloxamer 188,for this in vitro system also benefit the future preclinical testing of novel therapeutic compounds for dilated cardiomyopathy in DMD.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining to use the mdx52 mutant mouse to derive iPSCs having exon 52 of the dystrophin gene disrupted deletion of this exon is known to result in DMD phenotype in human with the use the DMD iPSC-CMs treated with the membrane sealant Poloxamer 188, to screen for this in vitro system for testing of novel therapeutic compounds for dilated cardiomyopathy in DMD by combining the teachings of Guan and Araki and Lin.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are not related to new rejection as set forth above in view of the newly added art references.

Claims 1-3, 7, are rejected under 35 U.S.C. 103 as being unpatentable over Guan (Stem Cell Research, 12:467-480, 2014, published on line December 13, 2013), Araki (BBRC, 238(2): 492-497, 1997), Lin, (Disease Models and Mechanisms, 8: 457-488, May 1, 2015, previously cited) as applied to claims 1,5 above and further in view of Dutta (J Physiol Society, 559(3): 799-812, 2004).
The teachings of Guan and Araki and Dick apply here as indicated above.
Guan and Araki and Dick do not teach, further comprising: contacting the cardiomyocyte population with a hypotonic solution, wherein the determining an effect of the agent on membrane barrier function in the cardiomyocyte population comprises conducting a cell viability assay.
However, before the instant effective filing date of the instant invention, Dutta teaches in cardiomyocytes hypoxia or hypotonic stimulation induced the activation of single-channel evens with a large urinary conductance (abstract). Dutta also teaches the channel activity exhibited pharmacological properties identical to these of ATP release (abstract). Regarding claim 7, Dutta teaches the use of ATP assay to measure ATP release via maxi- anion channels from neonatal rat cardiomyocytes in primary culture upon hypotonic stimulation (abstract). Using a luciferin-luciferase assay, it was found that ATP was released into the bulk solution when the cells were subjected to hypotonic stress (abstract). Dutta teaches that neonatal rat cardiomyocytes respond to ischemia, hypoxia and osmotic swelling with ATP release via maxi-anion channels, because (1) hypotonic, stress induces both ATP release and activation of maxi-anion channels in cardiomyocytes, (2) both cardiac ATP release and the maxi-anion channel activity share the same pharmacology, and (3) the cardiac maxi- anion channel showed significant conductivity to ATP4- and MgATP2" (p 810, 2nd column last paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the DMD iPSC-CMs treated with the membrane sealant Poloxamer 188, to screen for this in vitro system for testing of novel therapeutic compounds for dilated cardiomyopathy in DMD as disclosed by Guan and Araki and Lin by further contacting the cardiomyocytes with a hypotonic solution, for determining an effect of the agent on membrane barrier function in the cardiomyocyte population comprises conducting a cell viability assay as disclosed by Dutta. It would have been obvious because by including an ATP assay to measure ATP release via maxi-anion channels from cardiomyocytes upon hypotonic stimulation (1) hypotonic, stress induces both ATP release and activation of maxi- anion channels in cardiomyocytes, (2) both cardiac ATP release and the maxi-anion channel activity share the same pharmacology, and (3) the cardiac maxi-anion channel showed significant conductivity to ATP4- and MgATP2" amenable to drug screening as disclosed by Dutta and Guan and Lin and Araki. 
One would have been motivated to use the hypotonic stimulation to determine the effect of the membrane sealant Poloxamer 188 by using by using hypotonic stimulation to receive the expected benefit of cardiomyocyte cell viability assay of both cardiac ATP release and the maxi-anion channel activity share the same pharmacology for drug effects.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining iPSC-cardiomyocytes from DMD patients to screen for therapeutic compounds in DMD with by using ATP cardiomyocyte cell viability assay to measure ATP release via maxi-anion channels from cardiomyocytes upon hypotonic stimulation because (1) hypotonic, stress induces both ATP release and activation of maxi-anion channels in cardiomyocytes, (2) both cardiac ATP release and the maxi-anion channel activity share the same pharmacology, and (3) the cardiac maxi- anion channel showed significant conductivity to ATP4" and MgATP2" amenable to drug screening by combining the teachings of Guan/Lin/Araki and Dutta.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Claims 1, 6, are rejected under 35 U.S.C. 103 as being unpatentable over Guan (Stem Cell Research, 12:467-480, 2014, published on line December 13, 2013), Araki (BBRC, 238(2): 492-497, 1997), Lin, (Disease Models and Mechanisms, 8: 457-488, May 1, 2015) as applied to claims 1, 5, above and further in view of Doherty (Toxicology and Applied Pharmacology, 285: 51-60, April, 2, 2015).
The teachings of Guan and Araki and Dick apply here as indicated above.
Guan and Araki and Dick do not teach, wherein the method is a high-throughput.
However, before the instant effective filing date of the instant invention, Doherty teaches the advent of that human iPSC- derived cardiomyocytes are valuable tool for both structural and electrophysiology and drug-induced toxicity assessment (p 2 1st column 2nd paragraph). Furthermore, platforms are continuing to evolve to higher throughput assays allowing more compounds to be screened in less time during the preclinical drug development (p 2 1st column 2nd paragraph). Regarding claim 28, Doherty teaches further obtaining the cardiomyocytes from the normal iPSCs of Guan and Araki and Lin by contacting the cardiomyocyte population with drug-induced toxicity assessment as a control to DMD iPSCs. 
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the DMD iPSC-CMs treated with the membrane sealant Poloxamer 188, to screen for this in vitro system for testing of novel therapeutic compounds for dilated cardiomyopathy in DMD as disclosed by Guan and Araki and Lin by using higher throughput assays allowing more compounds to be screened in less time during the preclinical drug development as disclosed by Doherty.
One would have been motivated to do so to receive the expected benefit of higher throughput assays allowing more compounds to be screened in less time during the preclinical drug development for both structural and electrophysiology and drug-induced toxicity assessment.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining to use the mdx52 mutant mouse to derive iPSCs having exon 52 of the dystrophin gene disrupted deletion of this exon is known to result in DMD phenotype in human with the use the DMD iPSC-CMs treated with the membrane sealant Poloxamer 188, to screen for this in vitro system for testing of novel therapeutic compounds for dilated cardiomyopathy in DMD  with throughput assays allowing more compounds to be screened in less time by combining the teachings of Guan and Araki and Lin .
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Conclusion
Claims 4, 8-17 appear to be allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632